DETAILED ACTION
This office action is in response to the amendment filed Jul 4, 2022 and the Request for Continued Examination filed September 5, 2022. 
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 4, 2022 have been fully considered but they are not persuasive. Specifically, in the remarks of July 4,2022, Applicant’s arguments regarding the teachings of Kalogeropulos and Wang are unpersuasive Specifically, applicant argues that the cited are does not teach the claimed generator because they teache register configurability at the file level (“Kalogeropulos and Wang discuss any differences in register-related functionality, port configurability, compiler access or allocation to register-related functions, etc., they can do so only at the register file level”). While the Examiner does not necessarily agree with this premise, applicant’s argument presupposes a distinction in the claims from such an implementation which does not exist in the claim language. Instead, in reading and interpreting the claim language the Examiner maintains that the claimed “configured to select one of a group of register types…” is anticipated by the teachings of Kalogeropulos which selects between registers in a first register file and register a second register file. Further, the registers of different types (different port numbers, special/general etc) are clearly taugh or suggested by Wang. This interpretation of of “group of register types” is consistent with the further language in applicant’s claim 2 “group of register types comprises: first registers of a first register file…and second registers of a second register file…” Applicant has now amended to limit the register types, as associated with the claimed register files, as having different numbers ports. This functionality is plainly taught in Wang, and applicant has failed to otherwise distinguish from the proferred combination of references. The rejection, therefore, is respectfully maintained. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Kalogeropulos” (US PG Publication 2011/0161945) as applied above and further in view of “Wang” (2009/0177876).



Regarding Claim 1, Kalogeropulos teaches: 
1. A compiler configured to generate executable code based on source code, wherein the source code comprises a plurality of variables, the compiler comprising an executable code generator configured to allocate a register to each of the source code variables, wherein the executable code generator is configured to select one of a group of register types to be allocated for each variable,  (¶30 “As described in further detail below, compiler 130 may perform at least front-end semantic processing and machine-independent code translation.  Following other optimizations and machine-dependent translation, the register allocator 132 within compiler 130 may use one of several known techniques for making register allocation assignments.  The assignments represent an association of variable values used in a translation, or intermediate representation, of source code 122 to storage resources in a platform 150 or 152.  These storage resources may include register files 104a-104b and a memory stack 126.” And further ¶26 “Core 102 may include a set of functional units 106a-106b and a corresponding dedicated register file 104a-104b for different instruction types.  In one embodiment, a register file dedicated for use by a given instruction type may only be directly accessed by instruction of the given type.  For example, in one embodiment, a register file dedicated for use by integer type instructions (and which may be referred to as an "integer register file") cannot be directly accessed by floating point instructions.  Similarly, a register file dedicated for use by floating point instructions (e.g., a floating point register file), cannot be directly accessed by non-floating point instructions.  The different instruction types may include integer, floating-point, multimedia, cryptography, or otherwise.  Therefore, in one embodiment, functional units 106a and a register file 104a may correspond to integer instructions.  Functional units 106b and a register file 106b may correspond to floating-point instructions, and so forth.  A register file is a set of registers, which are used to stage data between memory and the functional units on the chip.  The register file may be part of the architecture, or the instruction set architecture (ISA), and, therefore, may be referred to as architecture or architected registers.  The register file is visible to the programmer and the compiler.  A modern register file is typically implemented with fast static random-access-memory (RAM) that has multiple dedicated read and write ports.”)


and wherein the allocated register of each variable corresponds with the determined register type determined therefor.  (See e.g. ¶¶26,30 above). 
Kalogeropulos does not teac, but Wang teaches:
wherein each register of a first register type of the group of register types is a general purpose register having a first number of read and write ports, (See Wang ¶4 recognizing the need for configurable register specializations with configurable numbers of read and write ports per file, and e.g. TIE language in ¶¶56-60 used to define new register read/write port widths per file and designating core registers in addition to special registers, see further example of special registers in e.g. ¶356)
and each register of a second register type of the group of register types is a specialized register having a second number of read and write ports  (See Wang ¶4 recognizing the need for configurable register specializations with configurable numbers of read and write ports per file, and e.g. TIE language in ¶¶56-60 used to define new register read/write port widths per file and designating core registers in addition to special registers, see further example of special registers in e.g. ¶356)
different from the first number of read and write ports.  (¶78 “The first steps in generating a register file are to determine the number of read and write ports, assign pipeline stages to the ports, and assign operands to the ports.  Many algorithms could be used to do these operations, each resulting in different speed and area tradeoffs.”)

In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Kalogeropulos with those of Wang as each is directed to compilation techniques with register allocation and Wang recognized “there is a need in the art to support the addition of new register files that are configurable in width and in number of read and write ports.”(¶4). 


Regarding dependent claims, Kalogeropulos further teaches:
4. The compiler of claim 1, wherein the executable code generator is configured to select the register type to be allocated for each variable by determining which of the register types accommodate execution time needs for each variable.  (See e.g. Fig. 4 determining the live execution times of variables in determining which register location a variable may be stored in, e.g. ¶¶5.43-45)

5. The compiler of claim 1, wherein the executable code generator is configured to receive intermediate code generated by the compiler, wherein selecting the register type to be allocated for each variable comprises determining how the variable is used in the intermediate code.  (See e.g. ¶30 describing an intermediate representation in the compilation technique). 

6. The compiler of claim 5, wherein the executable code generator is configured to select the register type to be allocated for each variable by determining which of the register types accommodate execution time needs for each variable.  (See e.g. Fig. 4 determining the live execution times of variables in determining which register location a variable may be stored in, e.g. ¶¶5.43-45)

7. The compiler of claim 6, wherein the executable code generator is configured to select the register type to be allocated for a particular variable by determining that more than one register type accommodates the execution time needs of the particular variable.  (See e.g. determining which of a plural register locations to allocate for a variable based on the live ranges of execution time for a variable in e.g. ¶30). 

9. The compiler of claim 7, wherein the executable code generator is configured to select the register type to be allocated for a particular variable by selecting one of the register types that accommodate the execution time needs of the particular variable based on preserving an unused state of a register file having registers of one of the register types that accommodate the execution time needs of the particular variable.  (See e.g. ¶46 describing accommodating execution live range times for the variables in register allocation e..g based on cost analysis or other assignment algorithms therein)

10. The compiler of claim 1, wherein the executable code generator is further configured to allocate registers of a first register type to variables determined for the first register type as a first register allocation problem, and to allocate registers of a second register type to variables determined for the second register type as a second register allocation problem. (See e.g. ¶¶26-,30 above and 43-45). 

Claims 11,14-17,19,and 20 are rejected on the same basis as claims 1,4-7, 19 and 10 above.



Regarding claim 2, Wang further teaches:
a set of the general purpose registers grouped as [[of]]a first register file and a set of the specialized registers grouped as [[of]]a second register file (See Wang ¶4 recognizing the need for configurable register specializations with configurable numbers of read and write ports per file, and e.g. TIE language in ¶¶56-60 used to define new register read/write port widths per file and designating core registers in addition to special registers, see further example of special registers in e.g. ¶356) In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Kalogeropulos with those of Wang as each is directed to compilation techniques with register allocation and Wang recognized “there is a need in the art to support the addition of new register files that are configurable in width and in number of read and write ports.”(¶4). 



Regarding Claim 3, Kalogeropulos does not teach, but Wang teaches: 
3. The compiler of claim 1, wherein the executable code generator is configured to select the register type to be allocated for each variable by determining how many read and write ports the register allocated to each variable will need when executed.  (¶78 “The first steps in generating a register file are to determine the number of read and write ports, assign pipeline stages to the ports, and assign operands to the ports.  Many algorithms could be used to do these operations, each resulting in different speed and area tradeoffs.”)

In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Kalogeropulos with those of Wang as each is directed to compilation techniques with register allocation and Wang recognized “there is a need in the art to support the addition of new register files that are configurable in width and in number of read and write ports.”(¶4). 

Regarding Claim 8, Kalogeropulos does not teach, but Wang teaches: 
8. The compiler of claim 7, wherein the executable code generator is configured to select the register type to be allocated for a particular variable by selecting one of the register types that accommodate the execution time needs of the particular variable based on the selected register type requiring less power to operate than other register types that accommodate the execution time needs of the particular variable.  (¶99 “Even though the above write-port assignment procedure minimizes the data staging cost, it can be further refined to optimize other cost criteria such as power consumption.”)
In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Kalogeropulos with those of Wang as each is directed to compilation techniques with register allocation and Wang recognized “there is a need in the art to support the addition of new register files that are configurable in width and in number of read and write ports.”(¶4). 

Claims 12,13, and 18 are rejected on the same basis as claims 2, 3, and 8 respectively herein. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references in the attached PTO-892 form include additional prior art relevant to applicant’s disclosure relating to register allocation methods in compilation systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
10/21/2022

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191